DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
“an adhesive unit” as recited in claim 3; and
“a hand siphon pump” as recited in claim 5.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US5715860 (“Horad”).
Regarding claim 1, Horad discloses (see fig. 2) an attachable flow rate controlling device, comprising: 
a flow rate control unit, being connected to a siphon hose (18), wherein the flow rate control unit comprises:
a chamber (interior cavity of valve body 32), having a water inlet (31a), a water outlet (31b), and an adjustable hole (cavity within which valve ball 28 is disposed); an amount of water flows through the water inlet from the siphon hose, and flows away from the water outlet (via outlet nipple attached via threaded outlet 31b and/or hose 22);
an adjustable valve (mainly defined by 28 and 30), a portion (28) thereof being inserted in the chamber to control the rate of water flow;

Regarding claim 2, Horad discloses the adjustable valve comprising:
an adjustable portion (28), having a through hole (29); the adjustable portion is confined by the chamber (interior cavity of valve body 32); 
a rotatable portion (30), being connected to the adjustable portion; 
wherein the rotatable portion rotates and drives the adjustable portion to rotate to a first state (open position where through hole 29 is fluidly connected to inlet 31a and outlet 31b) based on an external force;
wherein in the case of the first state of the adjustable portion, the through hole is connected to the water outlet and the water inlet, such that water flows away from the water outlet;
wherein the rotatable portion rotates and drives the adjustable portion to rotate and be changed from the first state to a second state (closed state, where through hole 29 is disconnected from inlet 31a and outlet 31b; see position illustrated in fig. 2) based on the other external force;
wherein in the case of the second state of the adjustable portion, the rotatable portion blocks a pathway between the water outlet and the water inlet, so that water is unable to flow away from the water outlet.
Regarding claim 7, Horad discloses the chamber (interior cavity of valve body 32) further comprising: a threaded structure (threading circumscribing outlet passage 31b, which engages a threaded outlet nipple), being deployed on the chamber around the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horad, as applied to claim 1 above, in view of US4907772 (“Willinger”).
Regarding claims 3, 4 and 6, Horad discloses the fastener being a bracket (40), which is hooked onto a wall (44); however, Horad does not disclose the fastener being an adjustable clamping unit comprising: two slip-resistant portions, being respectively deployed on two surfaces of the clamp unit.
Willinger teaches (see figs. 7-9) an attachable flow rate controlling device having a fastener (94), which is an adjustable clamping unit (adjustable via clamping screw 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Horad by configuring the fastener to be an adjustable clamping unit comprising: two slip-resistant portions, being respectively deployed on two surfaces of the adjustable clamp unit, as taught by Willinger, so as to have a fastener, which can be employed on different water basins having various wall thicknesses.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horad, as applied to claim 2 above, in view of US9125383 (“Yim”).
Regarding claim 5, Horad discloses the attachable flow rate controlling device being employed in a toilet basin; however, Horad does not disclose a hand siphon pump connected between the water inlet and the siphon hose.
Yim teaches an attachable flow rate controlling device (mainly defined by 20 and 24) having a hand siphon pump (18) connected between a water inlet and a siphon hose (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the attachable flow rate controlling device of Horad to have a hand siphon pump disposed between the siphon hose and the attachable flow rate controlling device, as taught by Yim, so as to have a siphoning tube with an attachable flow rate controlling device, which can work with conduits made from materials having different thicknesses or hardnesses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2842158 discloses a float valve having an adjustable clamp.  US3998242 discloses a rotary valve having a bracket configured to mount the rotary valve to a wall of a reservoir.  US2009/0283161 discloses a rotary valve disposed at an outlet of a fluid reservoir.  US2007/0227459 discloses a rotary valve connected at an outlet of a siphoning tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/HAILEY K. DO/Primary Examiner, Art Unit 3753